Title: James Madison to John Hartwell Cocke, 20 October 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Ocr. 20. 1827
                            
                        
                        
                        Yours of the 12 inst: came duly to hand; and I have just recd. two letters from Mr. Johnston of the 3 & 5,
                            one from Mr. Monroe of the 3d. & one from Mr. Breckenridge of Sept. 30; all of them
                            having made a previous trip to Montpellier in Vermont.
                        Mr. Johnson assents to the immediate appointment of Docr. Jones to the Chair of Nat: Philosophy, but seems
                            willing to learn what Mr. Bonnycastle may have heard from Mr. Barlow. Perhaps it may be well, if you should have a very
                            early opportunity of seeing Mr. B. to speak with him on the Subject. But unless the prospect from abroad be very
                            flattering, the recommendation of Dr. Jones from Dr. Patterson is so favorable, and an early & certain provision
                            for the vacancy so desirable, that I wish you to write on to Philada. inviting the removal of Docr. Jones hither at once,
                            in confidence of his receiving the proper sanction from the Visitors. I expressed this opinion to Mr. Cabell who was
                            lately with me, and who expected soon after to make you a visit. Should he have done so, it is probable you may have
                            already taken the step requested as to Dr. Jones. Mr. Cabell promised to consult with you on the question of a meeting of
                            the Visitors in December. I hope it will be possible to avoid the necessity of it.
                        The letters I have from Mr. Monroe, Mr. Breckenridge & Mr. Loyall, all accede to the request of
                            Mr. Long for a release in July next; and Mr. Cabell did the same, but concurred in an idea I suggested, that Mr. Long
                            should obtain leave, if possible, to prolong his stay with us, on the ground of delay in opening the University, or of its
                            awaiting the fulfilment of his engagement to ours. I am at a loss what to express to him as the sense of the Visitors on
                            his request. Let me hear from you on the subject; and in the mean time, it might be of advantage, in case you should be at
                            the university, to get into conversation with Mr. Long on the subject. He ought at least to make an effort, if required,
                            to obtain the indulgence from the London Trustees which will accord with his engagements here. With great esteem &
                            regard
                        
                        
                            
                                James Madison
                            
                        
                    